Citation Nr: 1456208	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES



1.  Entitlement to service connection for sleep disturbances.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2010 of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in May 2012, the Veteran executed VA Form 21-22a, appointing the Jodee C. Kayton, Attorney at Law, as his new representative, effectively terminating the representation of Veterans of Foreign Wars of the United States.

In a December 2010 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing to be held in Washington, DC.  In a written statements received in December 2014, the Veteran, through his representative, subsequently withdrew the hearing request.  The hearing request is withdrawn. 38 C.F.R. § 20.704 (2014).

Separately, in a July 2014 rating decision, the RO granted service connection for right knee degenerative joint disease and assigned a 10 percent rating effective September 14, 2009, a 100 percent rating effective July 9, 2010 based on surgical or other treatment necessitating convalescence, and a 10 percent evaluation from September 1, 2010.  The Veteran submitted a notice of disagreement (NOD) with the rating assigned the service-connected right knee degenerative joint disease.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).  In a September 2014 letter, the RO acknowledged receipt of written disagreement with the July 2014 rating decision.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for sleep disturbances.

2.  The Veteran's dermatitis of the feet has been shown to have been incurred during active service with symptoms ever since separation. 


CONCLUSIONS OF LAW

1.  The criteria for the Veteran's withdrawal of the Substantive Appeal filed with respect to the issues of entitlement to service connection for sleep disturbances are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for dermatitis of the feet have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for sleep disturbances

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In February 2010, the RO issued a rating decision which, in pertinent part, denied service connection for sleep disturbances.  According to a December 2014 statement, the Veteran's representative indicated that he was withdrawing the issue of service connection for sleep apnea.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding that claim and, consequently, the Board does not have jurisdiction to review the claim.  It is, therefore, dismissed.

Service connection for dermatitis of the feet

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The claim for service connection for dermatitis of the feet is granted; therefore, any deficiency in the duties to notify and assist is nonprejudicial.  



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, dermatitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Id.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that she engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

The Veteran asserts that he developed thickened, flaking, and cracking skin on the plantar surfaces of his feet under both arches which has persisted to the present.  See May 2014 VA Skin Diseases examination report.

However, available service treatment records are absent any complaints or treatment related to skin problems of the feet.  Post-service, the Veteran filed a claim for service connection for skin conditions in 2009, over 17 years after separation.  The earliest medical evidence of record since discharge reflecting a diagnosis of dermatitis is in the May 2014 VA examination report.

In the May 2014 VA examination report, the examiner observed dry flaking with some mild cracking on plantar surfaces of both feet in both of the arches.  The VA examiner opined that the Veteran's dermatitis of the feet is at least as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  His rationale was that the condition began in service with the same location and quality continuous to the present day.

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his skin condition of his feet and symptoms since service are credible.  As noted above, the Veteran has reported experiencing symptoms in service, and according to the VA examiner, his descriptions of in-service symptoms reflect that the condition began in service with the same location and quality.  The Veteran has stated that he experienced symptoms of dermatitis of the feet since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Here, the Veteran has provided a date of onset of symptoms of dermatitis during service, and the Veteran is competent to state that he has experienced symptoms of dermatitis since service to the present.  The examiner provided an opinion that the Veteran's dermatitis of the feet is at least as likely as not related to service.  No probative opinion to the contrary is of record.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for dermatitis of the feet are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014). 


ORDER

The appeal as to the issue of entitlement to service connection for sleep disturbances is dismissed.

Service connection for dermatitis of the feet is granted. 


REMAND

In a June 2014 rating decision, the RO denied entitlement to a TDIU.  In an October 2014 statement, the Veteran's representative stated that the Veteran would like to elect the Decision Review Officer review for his appeal concerning his right knee and individual unemployability.  The Board reasonably construes the October 2014 statement as a notice of disagreement as to the denial of TDIU.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under the circumstances the Board has no discretion and must remand the matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran addressing the issue of entitlement to a TDIU.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


